Horton, C. J.:
I concur in the order reversing the judgment of the district court, but do not concur in all the views expressed by my associates. This order gives the defendant opportunity, under §276 of the criminal code, to apply for a new trial, as such application can be made at any time before judgment, and under the decisions in The State v. Reddick, 7 Kas. 143, and The State v. Huber, 8 Kas. 447, even as interpreted (and in my opinion restricted and modified) by the remarks of my associates, the district court will be in duty bound, upon a motion for a new trial by defendant, to grant another trial. On the original presentation of this case to this court, I said that I did not think the judgment ought to stand; but at that time it seemed to me that punishment might be inflicted upon the defendant for the lowest degree of the offense included in the finding of the jury. There are some authorities to that effect. A more careful consideration of the whole subject, since the reargument before us, leads me to have grave doubts of the validity of the verdict to sustain any judgment. Aside from the decisions of a few states, the reasoning of which is in conflict with the views of this court expressed in The State v. Reddick, supra, and The State v. Huber, supra, the weight of authority seems to me to be in favor of the doctrine, that where the statute requires a designation of a degree, or the assessment of a punishment, a general verdict of “ guilty as charged,” without such designation or assessment, is a nullity, or at least so defective and *661uncertain that no sentence can be rendered thereon. (Wharton on Crim. Law, §3196; Bishop on Crim. Law, §673; 1 Bishop on Crim. Pro., §842, and the cases cited therein; Hogan v. The State, 30 Wis. 437; Cobia v. The State, 16 Ala. 781; Dick v. The State, 3 Ohio St. 89.)